                                     UNITED STATES OF AMERICA

                                                    vs.

                                          HENRY LEE KENNER II


Criminal No. GJH-19-0517                                                Government’s Exhibits




     Exhibit             Identification      Admitted                  Description
      No.

 1                    August 18, 2020     August 18, 2020   Redacted Handwritten Note
 2                    August 18, 2020     August 18, 2020   Redacted Handwritten Note
 3                    August 18, 2020     August 18, 2020   Handwritten Note
 4                    August 18, 2020     August 18, 2020   Handwritten Note
 5                    August 18, 2020     August 18, 2020   Handwritten Note
 6                    August 18, 2020     August 18, 2020   Handwritten Note




Exhibit List (Rev. 3/1999)
